Citation Nr: 1138426	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  05-13 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to October 13, 2009, and greater than 30 percent thereafter, for dyshidrotic eczema, formerly characterized as dermatophytosis.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to November 1974 and from February 1975 to March 1993. He also had additional U.S. Army Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In May 2009, a Central Office Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

In July 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In a December 2009 rating decision, the RO assigned a higher 30 percent rating for dyshidrotic eczema, effective October 13, 2009.  

In March 2010 the Board issued a decision which denied a rating in excess of 10 percent for the Veteran's dyshidrotic eczema prior to October 13, 2009; granted a 60 percent rating effective from October 13, 2009; and found that the criteria for referral for an extraschedular rating were not met.  The Veteran appealed the March 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court endorsed a Joint Motion for Remand of the parties, vacated the March 2010 Board decision, and remanded the matter for the Board to adequately address the reasons and/or bases with regard to whether referral for extraschedular consideration is warranted.

Finally, the Court has held that a request for TDIU, whether expressly raised by a  veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453- 54 (2009).  As will be discussed in further detail below, the record reasonably raises a claim that the Veteran is unemployable due to his service-connected dyshidrotic eczema.  As such, TDIU is deemed a component of the instant appeal, as reflected on the title page of this decision.


FINDINGS OF FACT

1.  The competent medical evidence shows that, prior to October 13, 2009, the Veteran's service-connected dyshidrotic eczema affected at least 5 percent but less than 20 percent of the entire body or exposed areas of the body. 

2.  The competent medical evidence shows that, effective October 13, 2009, the Veteran's service-connected dyshidrotic eczema required near-constant use of a topical corticosteroid in the past 12 months.

3.  Resolving reasonable doubt in the Veteran's favor, the competent evidence demonstrates that he is unable to secure or follow substantially gainful employment as a result of his service-connected dyshidrotic eczema.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent prior to October 13, 2009, for dyshidrotic eczema have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (Code) 7806 (2011). 

2.  The criteria for a 60 percent rating effective October 13, 2009, for dyshidrotic eczema have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7806 (2011).

3.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not accomplished in a timely manner, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Fully compliant notice was issued later in later March 2006 and July 2008 communications.  Thereafter, the claim was readjudicated in December 2008.  Accordingly, any timing deficiency has been cured appropriately here.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has contended that he was treated at Wayne Memorial Hospital in Goldsboro, North Carolina, in September 2005 for his service-connected dyshidrotic eczema.  Unfortunately, although VA sent two separate letters to this facility in December 2007 and February 2008 requesting the Veteran's records, there is no record of any response.  The Veteran was duly informed that it was ultimately his responsibility to ensure that such records became associated with his claims file.  No further development is deemed necessary in this regard.  Indeed, in light of the lack of prior response from the facility in question, it would appear that further development would serve no useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, pursuant to the Board's July 2009 remand, the Veteran was provided with a VA examination in October 2009 which addressed the current nature and severity of his service-connected dyshidrotic eczema.  The claims file also contains the Veteran's service treatment records as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2009 Central Office Board hearing held before the undersigned.  The Board has reviewed such statements carefully and concludes that no available outstanding evidence has been identified.  The Board also has perused the medical records for references to additional treatment reports not of record but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his service-connected dyshidrotic eczema is more disabling than currently evaluated. 

The Veteran's service-connected dyshidrotic eczema currently has been evaluated as 10 percent disabling effective April 1, 1993, and as 30 percent disabling effective October 13, 2009, under 38 C.F.R. § 4.118, Code 7806 (dermatitis or eczema).  See 38 C.F.R. § 4.118, Code 7806 (2011).  While changes to 38 C.F.R. § 4.118 were made, effective October 23, 2008, such revisions only apply to the criteria for scars, involving Codes 7800-7805.  In any event, the revisions are applicable only to claims raised on or after that date, or where the Veteran expressly requests review under such criteria.  73 Fed Register 54708 (Sep. 23, 2008).  No such request was made here. 

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2 (2011); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Under Diagnostic Code 7806, a 10 percent rating is assigned for eczema affecting at least 5 percent but less than 20 percent of the entire body or exposed areas or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned for eczema affecting from 20 to 40 percent of the entire body or exposed areas or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for eczema affecting more than 40 percent of the entire body or exposed areas or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id. 

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 10 percent prior to October 13, 2009.  Prior to October 13, 2009, the Veteran's service-connected dyshidrotic eczema affected between 5 and 20 percent of his body.  On VA examination in June 2004, the Veteran stated that his service-connected eczema was "not a constant problem" and that he experienced only twice monthly flare-ups which lasted a week.  The VA examiner noted that the Veteran's eczema on the right hand essentially was in remission. 

A VA physician's assistant stated in a March 2005 letter that the Veteran's service-connected skin condition (which she characterized as atopic dermatitis) affected from 5 to 10 percent of his body surface area, including the posterior neck, palms of both hands, and abdomen.  On VA outpatient treatment that same month, in March 2005, the Veteran complained of an acute flare of his atopic dermatitis involving the left hand, neck, and an area on his stomach.  He was diagnosed with atopic dermatitis with moderate control and a recent mild flare. 

The Veteran experienced a significant flare of his atopic dermatitis in May 2005 when physical examination showed inflamed areas on the palms with some degree of skin breakdown.  The atopic dermatitis was under moderate control with another recent mild flare following VA outpatient treatment in July 2005.  It was noted in September 2005 that the Veteran's eczema currently was under control.  Following VA outpatient treatment in January 2006, the Veteran was diagnosed as having, among other things, mild atopic dermatitis of the palms. 

On VA examination in June 2007, although the Veteran complained that he experienced constant itching and flare-ups about 3 or 4 times a month from lesions on his hands and feet, physical examination showed that the total area of involvement was 1 percent of the total body area and less than 1 percent of the exposed areas of the body.  The VA examiner noted that there was insufficient pathology to support the prior diagnosis of dermatophytosis of the feet and hands because there was no documented evidence that this condition was fungal in etiology.  Instead, the VA examiner diagnosed the Veteran as having dyshidrotic eczema of the hands and feet based on subjective complaints of recurrent, itchy dry skin and objective evidence of dry scaly patches on the hands and feet. 

Following VA outpatient treatment in August 2008, it was noted that the Veteran's dyshidrotic eczema was under moderate control.  Per the VA examiner, it appeared that the Veteran was scratching his palms raw.  He recommended that the Veteran start using hydroxyzine again for pruritis during flares "to try to minimize the trauma to his hands." 

In October 2008, the Veteran submitted copies of VA outpatient treatment records that he had obtained from the VA Medical Center in Durham, North Carolina.  These records are dated between 1990 and 2000 and show treatment for a variety of skin complaints, including dyshidrotic eczema, during this time period.  These records are dated more than 1 year prior to the date that the Veteran filed his increased rating claim for dyshidrotic eczema. More importantly, there is no indication in these records that the Veteran's service-connected skin disability affected more than 20 percent of his total body area or exposed areas of the body during this time period.  Thus, such records do not support an increased rating here. 

The Veteran's dyshidrotic eczema was under good control following VA outpatient treatment in February 2009.  In August 2009, the Veteran reported that "his hands are flaring" as they always did during the summer.  It was noted that he used triamcinolone 0.1% ointment for eczema flares on other body areas but had not needed to use this medication in over a month.  It also was noted that the Veteran had been prescribed hydroxyzine 25 mg to use for itching when needed but he had not used this "in months."  The assessment was dyshidrotic eczema "with flaring today." 

In sum, none of the medical evidence shows that, prior to October 13, 2009, the Veteran's service-connected skin disability required the use of immunosuppressive medications for at least 6 weeks during a 12-month period.  The Board acknowledges that the Veteran was prescribed a variety of topical and other medications to treat his skin problems; however, these medications were prescribed for use on an "as needed" basis or during flare-ups and not for an extended period of time (such as 6 weeks during a 12-month period).  The medical evidence dated prior to October 13, 2009, also shows that, at worst, the Veteran's service-connected skin disability affected 10 percent of his body surface area, including the posterior neck, palms of both hands, and abdomen as the VA physician's assistant reported in March 2005.  Subsequent VA examination in June 2007 showed that this disability affected less than 1 percent of the Veteran's total body area.  These records also show that the Veteran's service-connected skin disability was under some control with medication except during flare-ups.  

In summary, absent competent evidence that the Veteran's service-connected dyshidrotic eczema affected from 20 to 40 percent of the entire body or exposed areas or required systemic therapy for a total of 6 weeks or more but not constantly during a 12-month period (i.e., a 30 percent rating under Diagnostic Code 7806), the Board finds that the criteria for a disability rating greater than 10 percent are not met prior to October 13, 2009.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011). 

Effective October 13, 2009, the Board finds that the criteria for a 60 percent rating for dyshidrotic eczema have been met.  On VA examination on October 13, 2009, the Veteran complained of constant dry skin, itching, and burning after skin blisters ruptured.  He reported using a topical cream for dry skin twice daily, Clobetasol twice daily, Triamcinolone twice daily as needed, daily use of dermacerin cream, and near constant use of a topical corticosteroid in the past 12 months.  The areas of significant dyshydrosis were the feet, especially the soles, bilateral tibia in the lower 1/3 of the circumference, a small strip of the anterior neck at the lower beard, and small scattered lesions from the posterior neck to the border of the scalp.  There also were a few scattered hyperpigmented lesions on the Veteran's shoulder and mid-back which were likely associated with remote post-dyshidrotic eczematic lesions (i.e., blister or vesicular reactions) and were healed. 

When considering some scattered hyperpigmented lesions on the back, the VA examiner noted that the Veteran's eczema affected a total of 20 percent of his body area.  Because the Veteran reported at his VA examination on October 13, 2009, that his service-connected skin disability required the near constant use of a topical corticosteroid in the past 12 months, and because 20 percent of the entire body was affected, the Board finds that a 60 percent rating is warranted for service-connected dyshidrotic eczema effective October 13, 2009. 

Extraschedular Considerations

The Board has also considered whether an extraschedular evaluation should be assigned in this case.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability at issue reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular  evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

In arriving at the above conclusion, the Board acknowledges evidence in the file indicating that the Veteran has been unemployed throughout the rating period on appeal.  However, as explained above, because the rating criteria are adequate to evaluate the Veteran's skin disability, the question of marked interference with employment is not reached.  Moreover, such unemployability will be addressed below, in the discussion pertaining to TDIU.  

TDIU

A claim of TDIU is reasonably raised in the record.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a  single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As a result of the instant decision, the Veteran's dyshidrotic eczema rating is now 60 percent.  As such, he meets the threshold requirements for TDIU under 38 C.F.R. § 4.16(a).  Moreover, resolving reasonable doubt in the Veteran's favor, the evidence indicates that he is unable to secure and follow substantially gainful employment due to his dyshidrotic eczema.  In a June 2011 independent medicolegal evaluation, E. J. G., D.O., Esq. concluded (after a detailed review of the Veteran's file), that the Veteran was essentially unemployable.  He specifically opined, in pertinent part:

"It is my professional opinion, within a reasonable degree of medical certainty (a higher standard than "as likely as not"), based upon the medical evidence in the Veteran's file and supported by the medical literature, that this Veteran is essentially unemployable.  He suffers from severe skin disease, notably involving both hands.  Quite frankly, many, if not all people, would reasonably be put off by his disease.  Additionally, any employment in the food service industry or any industry in which his hands come in contact with goods to be provided to consumers would, more likely than not, represent a public health threat due to blood or bacteria on his hands making his chances of obtaining employment in the open job market unlikely. . . . Other types of employment would, similarly, be problematic given the likely risk that the normal stress and environment of a workplace would, as likely as not, trigger further outbreaks and exacerbations.  Assuming he did not inadvertently touch other involved areas, one might reasonably argue that wearing impervious plastic or latex gloves would minimize this public health risk.  However, any impervious material would increase the local heat and humidity of his hands, thereby worsening his disease."

Addressing this matter in a practical manner, and considering the compensable service-connected impairment involving the service-connected dyshidrotic eczema, the Board resolves reasonable doubt in favor of the Veteran by finding that his service-connected disability has rendered him unable to secure or follow substantially gainful employment.  38 U.S.C.A. § 5107.  The claim of TDIU, therefore, is granted. 


						(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating greater than 10 percent for dyshidrotic eczema prior to October 13, 2009, is denied. 

Entitlement to a 60 percent rating for dyshidrotic eczema is granted effective October 13, 2009, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


